DETAILED ACTION
This is the first office action in response to application 16/160,977. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 & 17 objected to because of the following informalities:  “comprises an at least one arm” should read “comprises at least one arm”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “intermediate portion” in claims 7-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the intermediate portion is described in the specification in paragraph 30 as “a board-shaped controller insertable and removable to and from a slot of the robot controller 30” and “communicatively connected to a control section 31 of the robot controller 30”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ). The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to understand the limitation. Claim 4 has the claim limitation of, in the second condition, the force increasing even after the robot has been moved in the reverse direction. This is not adequately disclosed in the specification. Paragraph 61 does state that the second condition may be that the external force increases after the backward withdrawal mode has been executed. However, it does not adequately explain the circumstances in which the force would be increasing. As the specification states, Figure 6 illustrates the second condition with G2 and G3 representing external 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 has the claim limitation of, in the second condition, the force increasing even after the robot has been moved in the reverse direction. As discussed above, this is not adequately disclosed in the specification. It is not clear under what circumstances that the external force would be increasing after the robot has moved in the reverse direction. Further looking at the specification, in particular Figure 6, the external force is shown as decreasing contradicting the limitation of this claim. Thus, scope and meaning of the Claim 4 is indefinite. 
Claim 6 recites the limitation "the threshold period of time" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A way to overcome this rejection is to make claim 6 dependent on claim 2 which does recite the limitation “a threshold period of time”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haddadin (US 10464210) in view of Takeuchi (US 20170266815).
Regarding claim 1, Haddadin teaches a robot system (robot manipulator 202) comprising: 
a robot (Col. 3 lines 29-30 “robot manipulator is understood to mean a part of a mechanical robot”); 
a sensor configured to detect an external force acting on the robot (Col. 8 lines 11-13 "a continuous detection of an external force {right arrow over (F)}(t) acting on the robot manipulator is carried out by the sensor 203"); 
and a processor (Col. 6 lines 18-19 “method is carried out by a data processing device”) configured to: 
move the robot in a forward direction such that a representative point of the robot moves along a motion track in the forward direction (Col.6 lines 61-67 discuss the manipulator moving in a reverse direction from the previous movement, or the forward movement, with the movement being interpreted as a motion track); 
move the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction (Col. 6 lines 61-65 discuss the previous movement (originally the current movement) being carried out in the reverse direction) when the external force satisfies a first condition which includes a condition that the external force is larger than a first threshold force (Col. 8 lines 16-29 discuss a safety mode being activated based on the detection of an external force greater than threshold force G1 with the safety mode which later causes the manipulator to stop operation and reverse in the opposite direction as described in Col. 8 lines 51-61); and 
move the robot to reduce the external force when the external force satisfies a second condition which includes a condition that the external force is larger than a second threshold force even after the robot has been moved in the reverse direction (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. A reasonable interpretation of this is that if the external force has not been reached then the robot will continue in the reverse direction until it is reached. This means that if the external force is above the threshold value it will continue moving in the reverse direction).
move the robot in a forward direction ([0198] the control device 25 brings the hand close to the target object with moving closer to a target object being interpreted as a forward direction) such that a representative point of the robot moves along a motion track in the forward direction ([0077] “robot control device sets a control point T1 moving together with the end effector E, in a position associated with the end effector E” with [0198]-[0199] discussing moving the control device based off of the control point); 
move the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction ([0199] “the control device 25 can move the position of the robot in a direction opposite to the first direction while keeping the posture of the robot” with opposite of the first direction being interpreted as the reverse direction with [0198]-[0199] discussing moving the control device based off of the control point).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming as a reference point.

Regarding claim 2, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the first condition includes a condition that a period of time during which the external force is larger than the first threshold force is longer than a threshold period of time (Col. 8 lines 29-36 discuss the safety mode being activated when the external force is greater than the threshold value G1 over a given time span Δt).

Regarding claim 3, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the first condition includes a condition that the external force increases after the external force becomes larger than the first threshold force (Col. 5 lines 24-34 discusses an example of when the sensor would detect the force increasing continuously with Fig. 1 showing the force increasing over Δt1).

Regarding claim 5, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the second threshold force is smaller than the first threshold force (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. Figure 1 further shows the second force threshold being reached at a lower value than the first force threshold).

Regarding claim 6, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the second condition includes another condition that a period of time during which the external force is larger than the first threshold force is longer than the threshold period of time even after the robot has been moved in the reverse direction (Col. 8 lines 51-61 discuss the robot manipulator 

Regarding claim 11, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the processor is configured to move the robot in the reverse direction when the external force satisfies the first condition (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. A reasonable interpretation of this is that if the external force has not been reached then the robot will continue in the reverse direction until it is reached. This means that if the external force is above the threshold value it will continue moving in the reverse direction). Haddadin does not explicitly teach such that the representative point moves along the motion track according to teaching information based on which the robot is controlled to be moved.
Takeuchi teaches such that the representative point moves along the motion track according to teaching information ([0082] "That is, the robot control device 30 designates the control point position information and the control point posture information on the basis of the designated teaching point.") based on which the robot is controlled to be moved ([0082] "That is, the robot control device 30 designates the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 13, Haddadin teaches a robot controller (robot manipulator 202) comprising: 
a processor (Col. 6 lines 18-19 “method is carried out by a data processing device”) configured to: 
move a robot in a forward direction such that a representative point of the robot moves along a motion track in the forward direction (Col.6 lines 61-67 discuss the manipulator moving in a reverse direction from the previous movement, or the forward movement, with the movement being interpreted as a motion track); 
move the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction (Col. 6 lines 61-65 discuss the previous movement (originally the current movement) being carried out in the reverse direction with the movement being interpreted as a motion track) when the external force satisfies a first condition which includes a condition that the external force is larger than a first threshold force (Col. 8 lines 16-29 discuss a safety mode being activated based on the detection of an external force greater than threshold force G1 with the safety mode which later causes the manipulator to stop operation and reverse in the opposite direction as described in Col. 8 lines 51-61); and 
move the robot to reduce the external force when the external force satisfies a second condition which includes a condition that the external force is larger than a second threshold force even after the robot has been moved in the reverse direction (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. A reasonable interpretation of this is that if the external force has not been reached then the robot will continue in the reverse direction until it is reached. This means that if the external force is above the threshold value it will continue moving in the reverse direction).
Haddadin does not explicitly teach a representative point used to determine the path of the manipulator. Takeuchi teaches move a robot in a forward direction ([0198] the control device 25 brings the hand close to the target object with moving closer to a target object being interpreted as a forward direction) such that a representative point of the robot moves along a motion track in the forward direction ([0077] “robot control device sets a control point T1 moving together with the end effector E, in a position associated with the end effector E” with [0198]-[0199] discussing moving the control device based off of the control point); 
move the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction ([0199] .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 14, Haddadin teaches a method for controlling a robot (Claim 1 “a method of controlling a robot manipulator”), comprising: 
moving a robot in a forward direction such that a representative point of the robot moves along a motion track in the forward direction (Col.6 lines 61-67 discuss the manipulator moving in a reverse direction from the previous movement, or the forward movement, with the movement being interpreted as a motion track); 
moving the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction (Col. 6 lines 61-65 discuss the previous movement (originally the current movement) being carried out in the reverse direction with the movement being interpreted as a motion track) when the external force satisfies a first condition which includes a condition that the external force is larger than a first threshold force (Col. 8 lines 16-29 discuss a safety mode being activated based on the detection of an external force greater than ; and 
moving the robot to reduce the external force when the external force satisfies a second condition which includes a condition that the external force is larger than a second threshold force even after the robot has been moved in the reverse direction (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. A reasonable interpretation of this is that if the external force has not been reached then the robot will continue in the reverse direction until it is reached. This means that if the external force is above the threshold value it will continue moving in the reverse direction).
Haddadin does not explicitly teach a representative point used to determine the path of the manipulator. Takeuchi teaches moving a robot in a forward direction ([0198] the control device 25 brings the hand close to the target object with moving closer to a target object being interpreted as a forward direction) such that a representative point of the robot moves along a motion track in the forward direction ([0077] “robot control device sets a control point T1 moving together with the end effector E, in a position associated with the end effector E” with [0198]-[0199] discussing moving the control device based off of the control point); 
moving the robot in a reverse direction such that the representative point moves along the motion track in the reverse direction opposite to the forward direction ([0199] “the control device 25 can move the position of the robot in a direction opposite to the first direction while keeping the posture of the robot” with opposite of the first direction .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 15, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin does not teach wherein the representative point is provided on the robot. 
Takeuchi teaches wherein the representative point is provided on the robot ([0077] control point T1 - position associated with end effector may be a position of the center of gravity of the end effector E or may be any position associated with the manipulator M).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 16, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin  further teaches wherein the robot comprises an at least one arm (Col. 3 lines 29-39 discuss the robot manipulator as a part of a robot which performs the mechanical work including one or more effectors), and wherein the representative point is provided on the wrist (Col. 1 lines 36-43 discuss a tool center point being a point on the manipulator where the force is measured).
Modified Haddadin does not explicitly teach a wrist connected between an arm and a tool. Takeuchi teaches wherein the robot comprises an at least one arm ([0052] "robot is a single-arm robot including an arm A") and a wrist which is connected to the at least one arm and to which a tool is connectable (A wrist is interpreted as a joint connecting the end effector to the manipulator, with Fig. 1 showing the force sensor connected between the manipulator and the end effector), and wherein the representative point is provided on the wrist ([0077] discusses the central point being at any position associated with the manipulator M).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 17, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin further teaches wherein the robot comprises an at least one arm and a tool connected to the at least one arm (Col. 3 lines 29-39 discuss the robot manipulator as a part of a robot which performs the mechanical work including one or and wherein the representative point is provided on the tool (Col. 1 lines 36-43 discuss a tool center point being a point on the manipulator where the force is measured).
Modified Haddadin does not explicitly teach the tool being connected to the arm. Takeuchi teaches wherein the robot comprises an at least one arm ([0052] "robot is a single-arm robot including an arm A") and a tool connected to the at least one arm (As seen in Fig. 1 end connector E is connected to the manipulator M via the force sensor), and wherein the representative point is provided on the tool ([0077] discusses the control point being the center of gravity of the end effector E).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadin in view of Takeuchi and further in view of Takahashi (US 20160207197).
Regarding claim 10, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin does not teach a memory to store the motion track in the forward direction, wherein the processor is configured to move the robot in the reverse direction when the external force satisfies the first condition such that the representative point moves along the motion track stored in the memory.
a memory to store the motion track in the forward direction ([0040] CPU 52 successively records positional commands of the robot arm in the storage 56 with [0022] discussing the storage comprising memories), wherein the processor is configured to move the robot in the reverse direction when the external force satisfies the first condition ([0041] "the CPU 52 can make the robot arm 18 retract from the object so as to backtrack along the path before colliding with the object") such that the representative point moves along the motion track stored in the memory ([0040] discusses the robot arm moving via stored positional commands).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Haddadin and further modify it with the memory storage of Takahashi as it would have been obvious to use memory storage to keep track of the previous movement of the robot system to move away from a collision with an object.
Takahashi does not explicitly teach a representative point used to determine the path of the manipulator. Takeuchi teaches using a representative point ([0077] “robot control device sets a control point T1 moving together with the end effector E, in a position associated with the end effector E” with [0198]-[0199] discussing moving the control device based off of the control point);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadin in view of Takeuchi and further in view of Dai (US 20140142754).
Regarding claim 12, Haddadin teaches the robot system of claim 1 as described above. Haddadin does not explicitly teach wherein the processor is configured to decrease a motion speed of the robot when the robot is moved in the reverse direction when the external force satisfies the first condition.
Dai teaches wherein the processor is configured to decrease a motion speed of the robot when the robot is moved in the reverse direction when the external force satisfies the first condition ([0019] “the backward motion in the belonging mode can be combined with a significant lower movement speed, for example by a factor of ten, than the movement speed according to the robot program”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Haddadin and further modify it with the safety speed of Dai as it can reduce the risks of collisions [0019].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadin in view of Takeuchi and further in view of Larkin (US 8281670) and Corkum (US 20170066139).
Regarding claim 7, modified Haddadin teaches the robot system of claim 1 as described above. Haddadin does not explicitly teach an intermediate portion provided between the sensor and the processor to be connected to the sensor and the processor wherein the intermediate portion is configured to move the robot to reduce the external force when the external force is larger than a third threshold force.
Larkin teaches an intermediate portion provided between the sensor and the processor to be connected to the sensor and the processor (Col. 5 lines 9-29 discuss a servo control that can be separate or integral with the console 90 and providing communication between sensors from the instruments 54 and the master control and containing its own controller), wherein the intermediate portion is configured to move the robot to reduce the external force when the external force is larger than a third threshold force (Col. 5 lines 9-29 discuss the servo control including a safety monitoring controller which inhibits motion in response to recognized conditions such as an exertion of force).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Haddadin and further modify it with the servo control of Larkin as the servo control allows for safety control without communication with the main controller which would require less time to react to a hazardous condition. 
Larkin does not teach the intermediate portions being removable controllers as discussed within the 112(f) claim interpretation above. Corkum teaches a robotic system using removable controllers ([0019] discusses the use of removable control cards). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the modified robotic system of Haddadin and further modify it with the removable controllers of Corkum as it minimizes the total weight of the end effectors which can enable the end effector to move faster [0019].

Regarding claim 8, modified Haddadin teaches the robot system of claim 1 and 7 as described above. It does not explicitly teach wherein the intermediate portion is configured to move the robot by a predetermined distance. Takeuchi teaches wherein the intermediate portion is configured to move the robot by a predetermined distance ([0082] discusses moving the robot via the control point to a designated position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Haddadin and modify it with the control point on the manipulator of Takeuchi as it would have been obvious to associate the movement of the robot with a point, as tool center points are known in the art and it can allow for easier programming.

Regarding claim 9, modified Haddadin teaches the robot system of claim 1 and 7 as described above. Haddadin further teaches wherein the processor is configured to move the robot in the reverse direction when the external force satisfies the first condition after the intermediate portion has moved the robot to reduce the external force (Col. 8 lines 51-61 discuss the robot manipulator moving in a reverse direction until a threshold value of the external force G5 is reached. A reasonable interpretation of this is that if the external force has not been reached then the robot will continue in the reverse direction until it is reached. This means that if the external force is above the threshold value it will continue moving in the reverse direction).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE MARIE JACKSON/Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666